 BJ'S WHOLESALE CLUB611BJ's Wholesale Club, Inc. and United Food andCommercial Workers Union, Local 27, AFL-CIO, CLC. Cases 4-CA-17318, 4-CA-17386,4-CA-17386-2, 4-CA-17435, and 4-RC-16783January 31, 1990DECISION, ORDER, AND DIRECTIONBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn May 11, 1989, Administrative Law JudgeStephen J Gross issued the attached decision TheRespondent filed exceptions and a supporting briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions as modified,2 and to adopt the recom-mended Order The judge found that the Respond-ent threatened to discipline or discharge CarmellaDryden in violation of Section 8(a)(1) We agreeIn March 1988, the Union began an organizingcampaign at the Respondent During that cam-paign, employee Carmella Dryden actively sup-ported the Union Several employees told CarlJohnston, the Respondent's general manager, thatauthorization cards were being solicited duringworking time One employee told Johnston thatDryden offered him an authorization card whileboth were supposed to be working Johnston subse-quently called Dryden into his office The Re-spondent's operations manager, Joan Mosolovich,was present as a witness At this meeting, Johnstontold Dryden that he had heard that she had solicit-ed an employee while the employee was workingHe then read from a "corrective interview" thatcontained the following languageHourly employees have complained that yousolicited them during working hours for non-business reasons You are aware of companypolicy of no solicitation as stated in orientationand posted notices in the club You have been1 The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2 In the absence of exceptions, we adopt pro forma the judge's findingsconcerning the objections and challenges However, the judge inadvert-ently ordered that the Regional Director should open and count the chal-lenged ballot of Daniel Moody We find that Moody's ballot should notbe opened and counted since the parties stipulated that Moody is not eli-gible to voteobserved leaving your work station on April18 and April 19 for these soliciting activitiesYou are not to solicit employees for any reasonduring working hours What you do with yourpersonal time is your business but we will not tol-erate more soliciting on company time Furtherviolation could lead to corrective action up toand including termination You cannot take onclock employees away from their work for so-liciting reasons at any time [Emphasis added ]After this meeting, proumon campaigning contin-ued during breaktime Notwithstanding her inter-view with Johnston and Mosolovich, Dryden atleast some of the time solicited in the breakroom ofthe store during working hours at locations withinearshot of managers However, Dryden testifiedthat the door to the breakroom was closed Man-agement did not criticize or discipline Dryden forthose activitiesThe judge found that, while certain of Johnston'sremarks were statements that he could properlymake, in the aggregate Johnston's remarks toDryden were confusing and ambiguous and wereuttered in the course of a disciplinary interviewHe found that any employee leaving that meetingwith Johnston and Mosolovich would reasonablyhave been fearful that he or she might be disci-plined if the employee continued to solicit for theUnion during his or her paid breaks Accordingly,the judge concluded that the Respondent violatedSection 8(a)(1) by threatening to discipline or dis-charge Dryden As noted, we agree but, in view ofthe Respondent's contention that this alleged viola-tion was de minim's, we here elaborate on our rea-sons for doing soWe note that in finding the violation the judgestated that under prevailing Board precedenta "em-ployers presumptively violate the Act if they tellemployees that they are precluded from solicitingfor the union 'during working hours' or 'on compa-ny time' since both terms suggest that employeesare thereby being prevented from engaging inunion activities during their paid breaks" Our Wayhad reinstated the standards of Essex International,211 NLRB 749 (1974), for evaluating published no-solicitation/no-distribution rules In Essex Interna-tional, the Board set out the following schematicfor analyzing such rulesA rule prohibiting solicitation during "worktime" or "working time" is, in our opinion,sufficiently clear to employees to justify re-3 See Our Way, Inc , 268 NLRB 394 (1983) (discussion of the term"working hours"), Alert Medical Transport, 276 NLRB 631, 663-664(1985) (employer's use of the term "company time")297 NLRB No 90 i612 4 sDECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIwiring the party attempting to invalidate therule to show, by extrinsic evidence, that, in thecontext of a particular case, the rule was com-municated or applied in such a way as toconvey an intent to restrict or prohibit solicita-tion during breaktime or other periods whenemployees are not actively at work On theother hand, in our opinion, a rule prohibiting so-licitation during "working hours" is prima faciesusceptible of the interpretation that solicitation isprohibited during all business hours and, thus,invalid We would therefore require the em-ployer to show by extrinsic evidence that, inthe context of a particular case, the "workinghours" rule was communicated or applied insuch a way as to convey an intent clearly topermit solicitation during breaktime or otherperiods when employees are not actively atwork [Emphasis added 211 NLRB at 750]Essex International has two goals First, as anevidentiary rule allocating burdens of proof, iteased the Board's task in determining solicitationrule violations that arise frequently but remain veryfact-driven Second, it established a prophylacticrule enabling employers to have a degree of confi-dence that their instructions, policies, and rules onthe subject would not be challenged Thus, thephrases "working time" and "working hours" tookon important legal significanceIn applying this standard here, we find that thestatement that Johnston read to Dryden unques-tionably establishes a prima facie violation It pur-ported to prohibit solicitation during "workinghours" It was therefore incumbent on the Re-spondent to show that it would "permit solicitationduring breaktime or other periods when employeesare not actively at work" Essex International, 211NLRB at 750 The statement taken as a whole doesnot clearly convey that message, nor did the Re-spondent offer any other evidence of clarifyingstatements The fact that the statement was utteredas a response to Dryden's improper solicitationduring working time does not dispel the statement'sbroader implication that lawful solicitation may beprohibited as well It is true that, following the dis-ciplinary warning, Dryden did continue to solicitin an apparently closed-door breakroom, which thejudge characterized as "within earshot of manag-ers," and no further action was taken against herNonetheless, we find this evidence insufficient torebut the prima facie case under the standard ofEssex International and Our WayContrary to our dissenting colleague, we thinkdismissal of this complaint allegation on the groundthat it is a "single isolated occasion" carries therisk of short-circuiting the goals of the Essex Inter-national rule, particularly its prophylactic purposeIn such circumstances, we think the judge was cor-rect in finding the violationORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, BJ's Whole-sale Club, Inc , Wilmington, Delaware, its officers,agents, successors, and assigns, shall take the actionset forth in the OrderDIRECTIONIT IS DIRECTED that the Regional Director forRegion 4 shall, within 10 days from the date of thisdecision, open and count the ballots of the employ-ees listed below, and prepare and serve on the par-ties a revised tally in Case 4-RC-16783 If the re-vised tally reveals that the Union has received amajority of the valid ballots cast, the Regional Di-rector shall issue a certification of representativeHowever, if the revised tally shows that the Unionhas not received a majority of the valid ballotscast, the Regional Director shall certify that a ma-jority of the valid ballots has not been cast for theUnion and that the Union is not the exclusive rep-resentative of the members of the bargaining unitStacy ButcherMary JonesHernan Caraballo Doris MatthewsPatricia ChasePatsy McGuckmEvelyn CookJanet NowakowskiBonnie CrossenShirley PenningtonKimberly Demko Steve RohrerCasey Eickmeyer Kerrie RyanRobert JacksonWarme StewartMEMBER CRACRAFT, dissenting in partI disagree with my colleagues' conclusion thatSection 8(a)(1) was violated by a statement made toemployee Dryden In the entire circumstances ofthis case, the remark to employee Dryden on asingle isolated occasion is insufficient to constitutea violation of the Act Accordingly, I would dis-miss the complaint in its entiretyMargarita Navarro-Rivera, Esq , for the General CounselRobert E Wachs, Esq (Wolf Block, Schorr & Sobs-Cohen), of Philadelphia, Pennsylvania, for the Re-spondent EmployerMichael F Tumolo, for the Charging Party UnionDECISIONI INTRODUCTIONSTEPHEN J GROSS, Administrative Law Judge Re-spondent BJ's Wholesale Club, Inc operates a chain of BJ'S WHOLESALE CLUB613retail establishments All of the events at issue here oc-curred between March and June 1988 at the New Castle,Delaware facility of that chain (I will henceforth referto the New Castle facility as BJ's ) In March Local 27 ofthe United Food and Commercial Workers (the Union)began an organizing campaign at BJ's A few monthslater, on June 17, the Board conducted an electionamong BJ's employees pursuant to a Stipulated ElectionAgreement 2 Of the 103 ballots cast, 39 were for and 42were against representation by the Union There were 22challenged ballotsDuring the course of the campaign the Union filed aseries of unfair labor practice charges against BJ's Andafter the election the Union filed objections to BJ's con-duct during the campaign Ultimately the Union'scharges and objections, and the challenges to the ballots,led to a consolidated complaint and an order consolidat-ing the objections and challenges with the unfair laborpractice allegations 3 I heard the matter in Wilmington,Delaware, on December 5 through 9, 1988 The GeneralCounsel and Respondent have filed briefs 4II WAS ROBERT JACKSON AN AGENT OFRESPONDENT, AND, IF SO, DID JACKSONUNLAWFULLY INTERROGATE AN EMPLOYEEPersonnel in BJ's receiving department unload trucksbringing merchandise to BJ's, handle the clerical dutiesassociated with the receipt of the merchandise, and thenmove the merchandise from BJ's receiving dock intostorage areas inside the facility At all rele:rant timesRobert Jackson was BJ's "receivmg supervisor" TheGeneral Counsel claims that Jackson is an agent of Re-spondent and that Jackson unlawfully interrogated a BJ'semployee Respondent admits that Jackson had a discus-sion with a receiving department employee about theUnion But Respondent denies that what Jackson saidduring that conversation may be attributed to Respond-ent Respondent also argues that Jackson's remarks wereRespondent admits that It is an employer engaged in commerce forpurposes of the National Labor Relations Act (the Act), and that theUnion is a labor organization within the meaning of the Act2 The unit All regular full-time and all regular part-time employees,excluding managers, confidential employees, and guards There are about115 employees in the unit3 The procedural events were as followsApril 22•Union's charge in 4-CA-17318April 25•Union's election petitionMay 23•Union s charge in 4-CA-17386May 31•Union's charge in 4-CA-17386-2June 16•Union's charge in 4-CA-17435June 17•ElectionJune 23•Complaint in 4-CA-17318 IssuesJune 24•Union's objections to electionAugust 31•Report on objections and challenged ballotsSept 13•Consolidated complaint IssuesNov 16•Order further consolidating cases and scheduling con-solidated hearing IssuesDec 5•Amendment of the consolidated complaint (see tr 5)Dec 7•Amendment of the consolidated complaint and withdraw-al by the Union of Objection 5 (see Tr 370)4 Respondent has filed an unopposed motion to correct the transcriptThe motion is granted except that the proposed correction to p 370 ischanged to "grant the motion to amend the complaint and the request towithdraw the objection The motion correctly notes that the parties stip-ulated that the following persons were not eligible to vote in the June 17election Baumgardt, Jones, Moody, and Paytonnot unlawful even assuming that Jackson's remarks areattributable to RespondentThe Conversation at IssueJackson called a part-time forklift operator, Larry Wil-liams, into the receiving department office, and the twoproceeded to discuss the union campaign In the courseof the discussion Jackson asked Williams if Williams hadsigned an authorization card When Williams said that hehad not, Jackson asked him if he knew anyone who hadsigned a card and if he knew anyone who was passingcards around Williams responded "no" to both ques-tions About that time Jackson noticed that another em-ployee, outside the office, was listening to the conversa-tion through the office's open window Jackson slammedthe window shutTwo witnesses testified about that conversation Jack-son and the employee who overheard it Williams didnot testifyThe following section of this decision considers Jack-son's role at BJ's It concludes that Jackson was not anagent of Respondent for purposes of obtaining informa-tion about the Union and that, moreover, no employeecould reasonably believe that Jackson was an agent ofRespondent for such purposes Since Jackson's remarksare accordingly not attributable to Respondent, I neednot resolve the question of whether Jackson's questionsof Williams would have violated the Act had they beenuttered by an agent of RespondentJackson's Role at BJ'sBJ's receiving department was headed by the receivingdepartment manager who, all parties agree, was amember of Respondent's management 5 The other per-sonnel m the department were the receiving supervisor(Jackson), a clencal employee, four "receivers" (who un-loaded trucks), and about a half-dozen forklift operatorsJackson described the job of receiving supervisor asone of assisting the receiving department manager andmaking "sure that the overall [receiving] operation wasrunning smoothly" That meant that Jackson scheduledtruck arrivals, determined which bays the arriving trucksihould use, told the receivers which trucks they were tounload, ordered the receivers to do such tasks asstraightening piles of pallets, relayed orders from the re-ceiving manager to the forklift operators when the man-ager had to leave the receiving area, and checked on thepaperwork produced by the receivers, the receiving de-partment clerical, and quality control employees whenthey worked in the receiving departmentThe receivers went to Jackson with questions aboutpaperwork, about whether a pallet was acceptable ornot, about where to receive an unscheduled truck, andthe like When a receiver submitted incorrect paperwork,Jackson told the receiver about it On at least one occa-sion Jackson was present when the receiving department5 BJ's promoted Jackson to receiving department manager shortly afterthe election, and It is clear that when Jackson testified he considered him-self aligned with management 614DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmanager disciplined a receiver, and on that occasion themanager asked Jackson "if he had anything to add"Jackson spent most of his time on paperwork, sitting atthe same table in the receiving department's office as theclerical (The manager had a desk of his own ) But Jack-son spent some time on the dock, and occasionallywould help unload a truck•"when we had an overdoseof trucks," as one employee put itWas Jackson a "supervisor," within the meaning of theNational Labor Relations Act (the Act) Jackson had thetitle of "receiving supervisor," of course But a title be-stowed by an employer cannot determine status for pur-poses of the Act Rather, that depends on the authorityof the individual, mapped against the standards set out inSection 2(11) of the Act See Bakers of Paris, Inc , 288NLRB 991, 1007 (1988)It is evident, however, that Jackson was not a supervi-sor for purposes of the Act Jackson was not authorizedto hire, transfer, suspend, lay off, recall, promote, dis-charge, assign, or reward any BJ's employee, or to adjustany employee's grievance, or "effectively to recom-mend" any of those actions Jackson did "direct" em-ployees But telling employees which truck to unload,and the like, does not amount to "responsible" directionof employees within the meaning of Section 2(11) E g,Sears, Roebuck & Co, 292 NLRB 753, 754 (1989) Final-ly, the one instance in which Jackson participated in thereceiving manager's discipline of an employee does notadd up to evidence of authority on Jackson's part to ef-fectively recommend discipline of employeesWas Jackson an agent, or apparent agent, of Respondenteven though he was not a supervisor* The question iswhether employees of BJ's could reasonably believe thatJackson was acting on management's behalf when hequestioned Williams about union activity E g, OhmiteMfg Co, 290 NLRB 1036 (1988), Futuramik Industries,279 NLRB 185 (1986)Respondent chose to label Jackson's position "receiv-ing supervisor" And in everyday parlance "supervisor"means a person who directs and oversees the work ofothers Moreover Jackson did tell receivers what workto do, his wage rate was considerably higher than the re-ceivers', Jackson did correct them, he served as interme-diary for some purposes between the receiving managerand the other employees in the receiving department,and there is that one occasion in which the receivingmanager asked Jackson to participate in the discipliningof an employeeBut Jackson testified that management did not askJackson to speak to employees about the Union's cam-paign and did not ask Jackson for information about thecampaign that he might have gleaned from employeesAnd that testimony stands unrebuttedMoreover many of the attributes of the receiving su-pervisor position proclaimed Jackson's lack of connec-tion with management He did not go to managementmeetings He punched the same timeclock the other re-ceiving department employees did, and he worked thesame hours He received an hourly wage, and that wage,while higher than the receivers', was the same as theforklift operatorsThe conversation at issue was between Jackson and aforklift operator Thus we need not concern ourselveswith Jackson's relationship with BJ's receivers Andwhile Jackson did sometimes serve as intermediary be-tween the receiving manager and the forklift operators,Jackson and forklift operators received the same rate ofpay, and Jackson ordinarily did not give even trivial di-rections to forklift operators Moreover there is no indi-cation that forklift operators ever came to Jackson withquestions, or that Jackson ever corrected anything theydid Under these circumstances I cannot conclude thatany BJ's employee could reasonably believe that Jackson"spoke for management"6 when Jackson questioned Wil-liams: See Adair Standish Corp, 290 NLRB 317 (1988)tIII CARMELLA DRYDEN'S MEETING WITH CARLJOHNSTON AND JOAN MOSOLOVICHDuring the period at issue in this proceeding CarmellaDryden was a BJ's employee She actively supported theUnion's campaign Carl Johnston is the general managerof BJ's Several employees told Johnston that authoriza-tion cards were being solicited during working timeAnd one employee told Johnston that Dryden offeredhim an authorization card while both were supposed tobe workingJohnston responded by calling Dryden into his officeon April 19 Johnston had BJ's operations manager, JoanMosolovich, join Dryden and him, as a witness 7 John-ston started the conversation by telling Dryden that hehad heard that she had solicited an employee while theemployee was working He then read from a "correctiveinterview" that contained the following languageHourly employees have complained that you so-licited them during working hours for nonbusmessreasons You are aware of company policy of no so-licitation as stated in orientation and posted noticesin the club You have been observed leaving yourwork station on April 18 and April 19 for these so-liciting activitiesYou are not to solicit employees for any reasonduring working hours What you do with your per-sonal time is your business but we will not toleratemore soliciting on company time Further violationcould lead to corrective action up to and includingtermination You cannot take on clock employeesaway from their work for soliciting reasons at anytimeRead literally, at least, that statement is a confusingone BJ's employees have two breaks during the day a45-minute lunchbreak for which they clock out and backin, and a shorter break during which they do not clockout At one point the statement specifies that employees"are not to solicit employees for any reason duringworking hours," and at another point suggests the samething•again using the term "working hours" Standing6 Ohnute, supra at 10367 Respondent admits that both Johnston and Mosolovich are Ells su-pervisors, within the meaning of the Act, and that both are agents of Re-spondent BJ'S WHOLESALE CLUB615alone that could only mean that employees could not so-licit for the Union even during their off-the-clock lunch-breaks, much less during their on-the-clock breaks Butelsewhere the statement says "what you do with yourpersonal time is your business but we will not toleratemore soliciting on company time" That surely author-izes union activity during employee lunch periods But itappears to forbid such activity during on-the-clockbreaks And arguably all of that is modified by the state-ment's reference to Dryden having "been observed leav-ing your work station for soliciting activities"and by the last sentence in the statement "You cannottake on clock employees away from their work for solic-iting reasons at any time"In any event Dryden responded by saying that she didnot leave her work station during her working time tosolicit for the Union, that she engaged in union activityonly on her breaks Johnston asked Dryden to sign thecorrective interview (to show that it had been read toher) She refused Dryden asked for a copy of the cor-rective interview Johnston refused, and the meetingended 8Dryden testified that she understood Johnston to havebeen saying that•in her wordsI can do what I want, but not in BJ's WholesaleClub He doesn't care what I do on the outside Butas far as in Brs, I will not solicit on my break timesand lunch time What I do on my own time outside[13J's] is my own business, and that is how it wasput to meI credit that testimony as expressing Dryden's under-standing of what Johnston said to her But as my re-counting of the facts of the interview indicates, Drydenmisunderstood Johnston in that Johnston drew no inside-the-store, outside-the-store distinctionsPrior to Dryden's meeting with Johnston and Mosolo-vich, Dryden and other employees had campaigned vig-orously for the Union, often doing so in the store whilethey were on their breaks Management did not Interferewith those activities After that meeting prounion cam-paigning in the store during breaks continued Moreovernotwithstanding her interview with Johnston and Moso-lovich, at least some of the time Dryden solicited in thebreakroom of the store during working hours at loca-tions within earshot of managers•although, saidDryden, the door to the breakroom was closed Manage-ment did not criticize or discipline Dryden for those ac-tivitiesManagement's Interview with Dryden•ConclusionThe Act ordinarily protects the solicitation of unionauthorization cards by employees during any times whenthey properly are not actually engaged in work E g,National Micronetics, 277 NLRB 993, 1002 (1985) Thusemployers presumptively violate the Act if they tell em-ployees that they are precluded from soliciting for the8 Dryden s recounting of events often seemed to be obviously maccurate I accordingly have based my factual findings almost entirely on thetestimony of Johnston and Mosolovich, rather than on Dryden'sunion "during working hours," or "on company time,"since both terms suggest that employees are therebybeing prevented from engaging in union activities duringtheir paid breaks Our Way, Inc , 268 NLRB 394 (1983),Alert Medical Transport, 276 NLRB 631, 663-664 (1985)Here, moreover, Johnston told Dryden that she wouldbe disciplined for such activity•perhaps fired It is truethat Johnston also told Dryden that she could not "takeon clock employees away from their work" and thatDryden had "been observed leaving her work station,"both of which statements Johnston could properly makeBut all things considered, Johnston's remarks were con-fusing and ambiguous, and were uttered in the course ofa disciplinary interview I think that any employee leav-ing that meeting with Johnston and Mosolovich wouldreasonably have been fearful that he or she might be dis-ciplined if the employee continued to solicit for theUnion during his or her paid breaks I accordingly con-clude that Respondent thereby violated Section 8(a)(1) ofthe Act in that Respondent threatened to disciplineDryden for engaging in protected activityI cannot conclude, however, that Johnston's state-ments to Dryden amounted to the promulgation of "anoral policy prohibiting solicitation by employees duringworking hours"(Amended par 5 of the complaint )Johnston did state such a policy to Dryden, as Just dis-cussed But that statement of policy was ambiguous, asalso Just discussed And BJ's did not promulgate it gen-erally, it was uttered only once, in a private meetingwith one employee Moreover BJ's never enforced anysuch policy Even in Dryden's case, Dryden was disci-plined for engaging in union activity when she shouldhave been working, not for doing so during a break Andother BJ's employees were well aware that they couldsolicit for the Union during their lunch periods and theirbreaksI accordingly will recommend dismissal of the allega-tion that Respondent maintained an unlawful policy con-cerning solicitation See Standard Motor Products, 265NLRB 482, 484 (1982)"IV MOSOLOVICH'S TALK WITH BARSKYAs touched on earlier, Joan Mosolovich is Brs oper-ations manager Harry Barsky is a BJ's employee•hecarried out custodial and maintenance duties at Brs Hewas, and is, ardently proumon Barsky actively andopenly solicited authorization cards in Brs facilityduring his breaktimesIn May four BJ's employees complained to Mosolo-vich that Barsky had threatened them Two employeestold Mosolovich that Barsky had threatened them "withhis opinions" Another employee told Mosolovich thatBarsky had threatened his girlfriend about the UnionAnd the fourth employee told Mosolovich that Barskyhad said that "he had better watch his back"Mosolovich responded by calling Barsky into heroffice and telling him that some employees had com-plained that he had threatened them Barsky got upsetHe denied that he had ever threatened anyone and askedwho had voiced the complaints Mosolovich refused togive Barsky any names and went on to suggest that 616DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBarsky communicate his views to other employees atlower decibel levels (Mosolovich apparently used theword quiet in the course of this part of their conversation That led Barsky to think that Mosolovich wassaying let s keep this quiet )On the witness stand Barsky again denied that he hadever threatened anybody about anythingBarsky•ConclusionIf Barsky had in fact threatened employees then ofcourse, it is clear that Mosolovich was justified in speakmg to Barsky about those threats BJ s indeed couldhave disciplined Barsky for such threats And I am convinced that Mosolovich honestly and reasonably believedthat Barsky had behaved in such a way as to lead severalemployees to believe, reasonably that Barsky was threatemng them That being the case, Mosolovich s remarksto Barsky were lawful, even treating them as disciphnary, unless the General Counsel proved that Barsky didnot in fact threaten anyone E g Magnolia Manor Nursmg Home, 284 NLRB 825 (1987), K & K TransportationCorp, 262 NLRB 1481, 1494 (1982)That brings us to Barsky s denial that he threatenedanyone I do not credit that denial For one thing hedemonstrated that he was willing to he 9 More importantly there was something about Barsky that leads meto think that he could indeed appear threatening evenwhen he did not Intend to and was not aware that helooked threatening where a passionate disagreement developed during a conversation between Barsky andanyone elseI accordingly will recommend that paragraph 10 ofthe complaint, relating to the Barsky Mosolovich conversation be dismissedEven if I were to credit Barsky s claim that he did notutter anything that could reasonably have been heard asa threat moreover I would still recommend that thatparagraph of the complaint be dismissed Mosolovichhad good reason to talk to Barsky about his apparentthreats There is no hint in the record that Mosolovich sdecision to call Barsky into her office was prompted byany union animus on Mosolovich s part or that Mosolovich s intent was to discourage the employee from supporting and assisting the Union (in the words of thecomplaint) In Mosolovich s talk with Barsky, neither shenor Barsky used the word union And, most importantly Mosolovich did not discipline Barsky•nothing inwhat Mosolovich said to Barsky amounted to discipline,and Mosolovich made no entry in Barsky s personnelrecord about the incident9 Barsky claimed without qualification that he did not know thenames of employees he talked to about the Union But the record showsthat he did know their names I appreciate that Barsky might well havetestified that way because he felt that he had at least impliedly promisedthose employees that he would not divulge their names NonethelessBarsky unhesitatingly testified to something that he knew was not thecaseV IRWIN RITZ S MEETINGS WITH EMPLOYEESAt all relevant times Irwin Ritz was vice president foremployee relations for Zayre Corporation Respondentwas a subsidiary of Zayre 10Ritz visited BJ s on four occasions during the Union sorganizing campaign and met with groups of employeeson three of those visits (BJ s management called groupsof 10 to 15 employees into the employee lounge, whereRitz would speak to them )The General Counsel alleges that at at least some ofthose meetings Ritz threatened the employees that Respondent would not bargain with the Union even if theemployees selected the Union to be their collective bargaining representativeThe General Counsel s allegation is supported, to someextent, by the testimony of employees Ashe, Dryden,and Moody Respondent s witnesses Ritz and Johnstonon the other hand testified that Ritz at no time madeany such threatI credit Ritz and Johnston not Ashe, Dryden orMoody (I do not doubt the sincerity of the employeestestimony Rather I think the three either misunderstoodor misremembered what Ritz said ) I thus conclude thatthe complaint s allegation pertaining to Ritz meetingswith employees should be dismissedVI BJ S DISCHARGE OF EMILY WALKER11Emilyn Walker began working at BJ s in late AprilShe began working as a cashier there on May 16 Duringthe period we are concerned with, BJ s policy was todiscipline cashiers for daily overages or shortages•BJ'scalls them variances •of $5 or more Under thatpolicy1 The first variance resulted in an oral warning2 A second variance within 30 days of the first resulted in a written warning3 BJ s put the cashiers on probation if they had athird variance within 30 days of the first4 BJ s fired cashiers who had variances during thatprobationary period 12The record shows that ars pursued that policy disciplimng and firing cashiers in accordance with itWalker had a $10 shortage on May 28 and a $5 shortage on May 29 On May 30 Walker received a writtenwarning which stated that another variance within 30days would mean probation On June 4 Walker had anoverage of $9 98 BJ s put her on probation On June 7she had a shortage of $5 In accordance with its policyon such matters BJ s fired Walker on June 10The General Counsel claims that BJ s fired Walker forher union activity which amounted to wearing a unionpin• Vote Yes•for a couple weeks starting in midMay In support of that position Walker claims that atthe time BJ s fired her, her supervisor said in Walker s10 The relationship between Zayre and Respondent has since changedSee Tr 600 But the Issues in this proceeding are not affected by thatchange" Walker married subsequent to the events at Issue here and now usesher husband s name Starkey12 When Walker became a cashier she signed a statement acknowledgmg that she was aware of that policy 'HI'S WHOLESALE CLUB617words, "if it wasn't for the Union, she probably wouldhave kept me"I think that Walker testified honestly about the inci-dent•but that Walker's recollection is faulty I creditRespondent's witnesses who testified that Walker wasfired solely because of her mistakes as a cashier, and thatthe conversation between Walker and her supervisor atthe time she was fired related exclusively to BJ's cashierpolicies, to Walker's variances, and to expressions ofsympathy that did not include references to the UnionI accordingly conclude that Respondent's discharge ofWalker did not violate the ActVII THE CHALLENGES AND OBJECTIONSChallengesBallots of the following 22 employees were chal-lengedStacy ButcherDoris MatthewsHernan CaraballoPatsy McGuckinPatricia ChaseJanet NowakowskiEvelyn CookShirley PenningtonBonnie CrossenSteve RohrerKimberly DemkoKerne RyanCasey EickmeyerWarme StewartRobert JacksonEmily WalkerMary JonesMaureen WalshStipulations have taken care of all but two of the chal-lenges Under the stipulations, the persons on the abovelist who were eligible to cast ballots at the June electionwere Butcher, Caraballo, Chase, Cook, Crossen, Demko,Eickmeyer, Jones, Matthews, McGuckm, Nowakowski,Pennington, Rohrer, Ryan, and StewartThe persons on the above list who, according to theparties' stipulations, were not eligible to cast ballotswere Baumgardt, Cullen, Moody, Payton, and Walsh 13The remaining two ballots were cast by Jackson andby Walker The Union challenged Jackson's ballot on theground that he was a supervisor In light of my discus-sion of Jackson's employee status in part II of this deci-sion, I conclude that his ballot should be counted As forWalker, BJ's challenged her ballot on the ground thatshe had been discharged pnor to the election The Unioncontends, of course, that notwithstanding that discharge,Walker was eligible to vote because the discharge wasunlawful Since I have concluded that the discharge wasnot unlawful, I conclude that Walker was not eligible tocast a ballotObjectionsSeven objections are at issue, numbers 2, 3, 4, 6, 10,13, and 17 14'' Baumgardt and Moody were no longer BJ's employees at the timeof the election Payton had not become a RN employee on the eligibilitycutoff date Cullen was a guard Walsh was a confidential employee14 The Regional Director's report refers to an additional Objection 5But during the hearing the Union withdrew that objection (see fns 3 and4, above)Objection 6 relates to the Barsky-Mosolovich incidentAccording to that objectionOn or about May 16, 1988, the Employerbegan telling known Union sympathizers to stop so-liciting other employees for Union support, and tell-ing known Union sympathizers they would be firedif they don't stop soliciting other employees forUnion support, and by continually -reprimandingand harassing known Union sympathizers for solicit-ing other employees for Union supportAs this decision's discussion of the Barsky-Mosolovichincident indicates, my recommendation is that Objection6 should be dismissedObjection 10 claims that Brs fired Emily Walker be-cause of her support for the Union I recommend thatthis objection be dismissed See part VI, aboveObjection 13 claims that BJ's management told em-ployees that if the Union won the election I recommendthat that objection be dismissed See part V of this deci-sion, above (relating to Ritz' meetings with employees)Objection 17 claims that agents of the Employer toldemployees that their wages would be cut if the Unionwon the election While some of the testimony of em-ployees Dryden and Moody supports that objection, I donot credit it In some of Ritz' meetings with employees,Ritz did refer to the possibility of reductions in benefitsin the event that the Union won the election As Ritz putit, the Union, in the course of bargaining with Respond-ent, might be willing to give up benefits the employeesalready had in order to get something that was importantto the Union, like a checkoff clause Ritz gave as an ex-ample a Zayre's collective-bargaining contract with anewly selected union that decreased the amount employ-ees could receive for outstanding performance But Ritzwas entitled to make that argument I accordingly over-rule Objection 17The remaining three objections-2, 3, and 4•relate toJohnston's discipline of Dryden (see part III of this deci-sion, above) According to those objectionsBJ's told employees that they could not at any timesolicit union cards on the Company's property (Objec-tion 2)Brs told "certain known union supporters that if thecompany even hears that they have been solicitingunion cards the employees will be fired" (Objection 3)On about April 18 BJ's began disciplining employeesbecause they were soliciting union cards (Objection 4)The record fails to support any of those claims Therecord does show that Johnston did unlawfully, albeitambiguously, forbid Dryden to "solicit employees forany reason during working hours" or "on companytime" But Johnston uttered those words on April 19Since the Union did not file its election petition untilApril 25, Johnston's conduct occurred outside the criti-cal period It thus "cannot provide a basis for sustainingan objection" Data Technology Corp, 281 NLRB 1005,1007 (1986), Ideal Electric Co, 134 NLRB 1275 (1961) 15'5 Even had the Union filed its election petition prior to the Johnston-Dryden incident I would conclude that, even though the vote could conContinued 618DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDREMEDYThe accompanying recommended Order requires Re-spondent to cease and desist from engaging in the kind ofconduct found unlawful in part III of this decision, andrequires Respondent to post appropriate noticesORDER' 6The Respondent, BJ's Wholesale Club, Inc , NewCastle, Delaware, its officers, agents, successors, and as-signs, shall1 Cease and desist from(a)Threatening to discipline or discharge employeesfor engaging in activity, when the employees are proper-ly not working, in support of Local 27 of the UnitedFood and Commercial Workers, or any other union(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Post at its facility in New Castle, Delaware, copiesof the attached notice marked "Appendix " 1 7 Copies ofthe notice, on forms provided by the Regional Directorfor Region 4, after being signed by the Respondent's rep-resentative, shall be posted by the Respondent immedi-ately upon receipt and maintained for 60 consecutivedays in conspicuous places including all places where no-tices to employees are customarily posted Reasonablesteps shall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by any othermaterial(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to complyIT IS FURTHER ORDERED that the complaint is dis-missed insofar as it alleges violations of the Act not spe-cifically foundIT IS HEREBY DIRECTED that, as part of his investiga-tion in Case 4-RC-16783 to ascertain representatives forthe purpose of collective bargaining with the Employer,the Regional Director for Region 4 shall, within 10 daysceivably turn out to be very close (see Keith Austin Inc , 288 NLRB 646(1988)), the incident did not require setting aside the election in view ofthe nature of the incident, the length of time between its occurrence andthe election, the vigor of the Union's election campaign, the lack of anyevidence of dissemination of Johnston's remarks, and the size of the unitSee, e g, Clark Equipment Co, 278 NLRB 498 (1986) , Metz MetalurgicalCorp, 270 NLRB 89 (1984), General Felt Industries, 269 NLRB 474(1984), Caron International, 246 NLRB 1120 (1979), Coca-Cola BottlingCo, 232 NLRB 717 (1977)16 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all purposes17 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board' shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Boardfrom the date of this Direction, open and count the bal-lots of the employees listed below and thereafter prepareand cause to be served on the parties a revised tally ofballots, including in that tally the count of the ballots ofsuch employees If, according to the revised tally, theUnion receives a majority of the valid ballots cast, theRegional Director shall certify it as the exclusive bar-gaining representative of the employees in the appropri-ate unit Otherwise, the Regional Director shall certifythat a majority of the valid ballots has not been cast forthe Union and that the Union is not the exclusive repre-sentative of the members of the bargaining unitStacy ButcherDons MatthewsHernan CaraballoPatsy McGuclunPatricia ChaseDaniel MoodyEvelyn CookJanet NowakowskiBonnie CrossenShirley PenningtonKimberly DemkoSteve RohrerCasey EickmeyerKerrie RyanRobert JacksonWarm StewartMary JonesAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activitiesYou have the right to engage in union activities anytime you (and any other employees with whom you arecommunicating) properly are not working WE WILLNOT threaten to discipline or discharge you for doingthatWE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsthat Section 7 of the National Labor Relations Act guar-antees youWE WILL permit you to engage in activity supportingor opposing Local 27, or any other union, at any timeyou and those with whom you are communicating areproperly not workingRT's WHOLESALE CLUB